                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES EDWARD WATERS,                     :   CIVIL NO. 1:18-CV-1895
                                           :
             Plaintiff                     :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
DR. PETZ,                                  :
                                           :
             Defendant                     :

                                       ORDER

      AND NOW, this 28th day of May, 2019, upon consideration of the complaint

filed pursuant to 42 U.S.C. § 1983, and for the reasons set forth in the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The action against Dr. Petz is DISMISSED without prejudice pursuant
             to Rule 4(m) of the Federal Rules of Civil Procedure. See FED. R. CIV.
             P. 4(m).

      2      The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
